Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending in the instant application.
Claims 1-21 are subject to election/restriction as detailed below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8, drawn to an acylated tRNA molecule having a formula defined as: 

    PNG
    media_image1.png
    138
    203
    media_image1.png
    Greyscale

wherein: tRNA is a transfer RNA linked via a 3' terminal ribonucleotide; and R is selected from alkyl; cycloalkyl optionally substituted with amino; heterocycloalkyl; alkylheterocycloalkyl; alkenyl; cyanoalkyl; aminoalkyl; aminoalkenyl; 
Group II, claims 9-14, drawn to a method for preparing a sequence defined polymer, wherein the sequence defined polymer is prepared via translating an mRNA comprising a codon corresponding to an anticodon of the acylated tRNA molecule of any of the foregoing claims and the R group of the acylated tRNA molecule is incorporated in the sequence defined polymer during translation of the mRNA.
Group III, claims 15-21, drawn to a method for preparing an acylated tRNA molecule having a formula defined as:

    PNG
    media_image1.png
    138
    203
    media_image1.png
    Greyscale

 wherein: tRNA is a transfer RNA linked via a 3' terminal ribonucleotide; and R is selected from alkyl; cycloalkyl optionally substituted with amino; heterocycloalkyl; alkylheterocycloalkyl; alkenyl; cyanoalkyl; aminoalkyl; aminoalkenyl; alkylcarboxyalkylester; haloalkyl; nitroalkyl; aryl, (aryl)alkyl, or (aryl)alkenyl, wherein the aryl or the aryl of the (aryl)alkyl or (aryl)alkenyl is optionally substituted with one or more substituents selected from hydroxyl, hydroxylalkyl, amino, aminoalkyl, azido, cyano, acetyl, nitro, nitroalkyl, halo, alkoxy, and alkynyl; the method comprising reacting in a reaction mixture: (i) a flexizyme (Fx): (ii) the tRNA molecule; and (iii) a donor molecule having a formula: 114WO 2020/040840PCT/US2019/035215 

    PNG
    media_image2.png
    121
    175
    media_image2.png
    Greyscale

 wherein: R is as defined above; LG is a leaving group; X is O or S; and the Fx catalyzes an acylation reaction between the 3' terminal ribonucleotide of the tRNA and the donor molecule to prepare the acylated tRNA molecule.
This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  

Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because an acylated tRNA molecule having a formula defined as: 

    PNG
    media_image1.png
    138
    203
    media_image1.png
    Greyscale

wherein: tRNA is a transfer RNA linked via a 3' terminal ribonucleotide; and R is selected from alkyl; cycloalkyl optionally substituted with amino; heterocycloalkyl; alkylheterocycloalkyl; alkenyl; cyanoalkyl; aminoalkyl; aminoalkenyl; alkylcarboxyalkylester; haloalkyl; nitroalkyl; aryl, (aryl)alkyl, or (aryl)alkenyl, wherein the aryl or the aryl of the (aryl)alkyl or (aryl)alkenyl is optionally substituted with one or more 
EP 1964916 at Figure 1 discloses an acylated tRNA molecule having a formula defined as:

    PNG
    media_image1.png
    138
    203
    media_image1.png
    Greyscale

wherein: tRNA is a transfer RNA linked via a 3' terminal ribonucleotide.
According to EP 1964916 ([0093], [0094], [0132], Fig.6) R radical, based on the structure of the acyl donor substrate, on the basis of which the acylated tRNA is obtained, can comprise any chemical structure of: amino, hydroxyl, thiol, alkyl and aryl, for example, alkylaryl-Hph: ((S)-3- phenyllactic acid), substituted phenyl or alkylaryl-Iph: (p-iodo-L-Phenylalanine); R may comprise a primary amine group or a secondary amine group, for example, Aly: (-N- acetyl-L-Lysine), Mle: (-N-methyl-L-Leucine), Bal: (-Alanine), heterocycloalkyl group, for example, Hbi: (-N-biotinyl-(S)-Hydroxybutanoic acid) and Bly: (-N -Biotinyl-L-Lysine).

Therefore, Groups I-III lack unity because an acylated tRNA molecule having a formula defined as: 

    PNG
    media_image1.png
    138
    203
    media_image1.png
    Greyscale


Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635